Exhibit 10.1




Radiant Oil & Gas, Inc.

2010 Stock Option Plan




ARTICLE I - PLAN




1.1

Purpose. This Plan is a plan for key employees, officers, directors, and
consultants of the Company and its Affiliates and is intended to advance the
best interests of the Company, its Affiliates, and its stockholders by providing
those persons who have substantial responsibility for the management and growth
of the Company and its Affiliates with additional incentives and an opportunity
to obtain or increase their proprietary interest in the Company, thereby
encouraging them to continue in the employ of the Company or any of its
Affiliates.




1.2

Rule 16b-3 Plan. The Company is subject to the reporting requirements of the
Securities Exchange Act of 1934, as amended (the “1934 Act”), and therefore the
Plan is intended to comply with all applicable conditions of Rule 16b-3 (and all
subsequent revisions thereof) promulgated under the 1934 Act. To the extent any
provision of the Plan or action by the Board of Directors or Committee fails to
so comply, it shall be deemed null and void, to the extent permitted by law and
deemed advisable by the Committee. In addition, the Board of Directors may amend
the Plan from time to time, as it deems necessary in order to meet the
requirements of any amendments to Rule 16b-3 without the consent of the
shareholders of the Company.




1.3

Effective Date of Plan. The Plan shall be effective May __, 2010 (the “Effective
Date”). No Award shall be granted pursuant to the Plan ten years after the
Effective Date.




ARTICLE II - DEFINITIONS




The words and phrases defined in this Article shall have the meaning set out in
these definitions throughout this Plan, unless the context in which any such
word or phrase appears reasonably requires a broader, narrower, or different
meaning.




2.1

“Affiliate” means any subsidiary corporation. The term “subsidiary corporation”
means any corporation (other than the Company) in an unbroken chain of
corporations beginning with the Company if, at the time of the action or
transaction, each of the corporations other than the last corporation in the
unbroken chain owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in the chain.




 

2.2

“Award” means each of the following granted under this Plan: Incentive Option,
Nonqualified Option, Stock Appreciation Right, Restricted Stock Award,
Performance Stock Award or Stock Award.




2.3

“Board of Directors” means the board of directors of the Company.




2.4

“Code” means the Internal Revenue Code of 1986, as amended.




2.5

“Committee” means the Compensation Committee of the Board of Directors, or if no
Compensation Committee has been formed, then it shall mean the entire Board of
Directors.




2.6

“Company” means Radiant Oil & Gas, Inc., a Nevada corporation.




2.7

“Consultant” means any person, including an advisor, engaged by the Company or
Affiliate to render services and who is compensated for such services.




2.8

“Eligible Persons” shall mean, with respect to the Plan, those persons who, at
the time that an Award is granted, are (i) Employees and all other key
personnel, including officers and directors, of the Company or Affiliate, or
(ii) Consultants or independent contractors who provide valuable services to the
Company or Affiliate as determined by the Committee.




2.9

“Employee” means a person employed by the Company or any Affiliate to whom an
Award is granted.




2.10

“Fair Market Value” of the Stock as of any date means (a) the average of the
high and low sale prices of the Stock on that date on the principal securities
exchange on which the Stock is listed; or (b) if the Stock is not listed on a
securities exchange, the average of the high and low sale prices of the Stock on
that date as reported on the Nasdaq; or (c) if the Stock is not listed on the
Nasdaq, the average of the high and low bid quotations for the Stock on that
date as reported by the National Quotation Bureau Incorporated; or (d) if none
of the foregoing is applicable, an amount at the election of the Committee equal
to (x), the average between the closing bid and ask prices per share of Stock on
the last preceding date on which those prices were reported or (y) that amount
as determined by the Committee in good faith.





--------------------------------------------------------------------------------



2.11

“Incentive Option” means an option to purchase Stock granted under this Plan
which is designated as an “Incentive Option” and satisfies the requirements of
Section 422 of the Code.




2.12

“Non-Employee Directors” means that term as defined in Rule 16b-3 under the 1934
Act.




2.13

“Nonqualified Option” means an option to purchase Stock granted under this Plan
other than an Incentive Option.




2.14

“Option” means both an Incentive Option and a Nonqualified Option granted under
this Plan to purchase shares of Stock.




2.15

“Option Agreement” means the written agreement by and between the Company and an
Eligible Person, which sets out the terms of an Option.




2.16

“Outside Director” shall mean a member of the Board of Directors serving on the
Committee who satisfies Section 162(m) of the Code.




 

2.17

“Plan” means the Radiant Oil & Gas, Inc. 2010 Stock Option Plan, as set out in
this document and as it may be amended from time to time.




 

2.18

“Plan Year” means the Company’s fiscal year.




 

2.19

“Performance Stock Award” means an award of shares of Stock to be issued to an
Eligible Person if specified predetermined performance goals are satisfied as
described in Article VII.

 

 

2.20

“Restricted Stock” means Stock awarded or purchased under a Restricted Stock
Agreement entered into pursuant to this Plan, together with (i) all rights,
warranties or similar items attached or accruing thereto or represented by the
certificate representing the stock and (ii) any stock or securities into which
or for which the stock is thereafter converted or exchanged. The terms and
conditions of the Restricted Stock Agreement shall be determined by the
Committee consistent with the terms of the Plan.




 

2.21

“Restricted Stock Agreement” means an agreement between the Company or any
Affiliate and the Eligible Person pursuant to which the Eligible Person receives
a Restricted Stock Award subject to Article VI.




 

2.22

“Restricted Stock Award” means an Award of Restricted Stock.




 

2.23

“Restricted Stock Purchase Price” means the purchase price, if any, per share of
Restricted Stock subject to an Award. The Committee shall determine the
Restricted Stock Purchase Price. It may be greater than or less than the Fair
Market Value of the Stock on the date of the Stock Award.




 

 2.24

“Stock” means the common stock of the Company, $.001 par value, or, in the event
that the outstanding shares of common stock are later changed into or exchanged
for a different class of stock or securities of the Company or another
corporation, that other stock or security.




 

2.25

“Stock Appreciation Right” and “SAR” means the right to receive the difference
between the Fair Market Value of a share of Stock on the grant date and the Fair
Market Value of the share of Stock on the exercise date.




2.26

“Stock Award” means an Award of Stock to an Eligible Person.




 

2.27

“10% Stockholder” means an individual who, at the time the Option is granted,
owns Stock possessing more than 10% of the total combined voting power of all
classes of stock of the Company or of any Affiliate. An individual shall be
considered as owning the Stock owned, directly or indirectly, by or for his
brothers and sisters (whether by the whole or half blood), spouse, ancestors,
and lineal descendants; and Stock owned, directly or indirectly, by or for a
corporation, partnership, estate, or trust, shall be considered as being owned
proportionately by or for its stockholders, partners, or beneficiaries.




ARTICLE III - ELIGIBILITY




The individuals who shall be eligible to receive Awards shall be those Eligible
Persons of the Company or any of its Affiliates as the Committee shall determine
from time to time. However, no member of the Committee shall be eligible to
receive any Award or to receive Stock, Options, Stock Appreciation Rights, or
any Performance Stock Award under any other plan of the Company or any of its
Affiliates, if to do so would cause the individual not to be a Non-Employee
Director or Outside Director. The Board of Directors may designate one or more
individuals who shall not be eligible to receive any Award under this Plan or
under other similar plans of the Company.





Page 2




--------------------------------------------------------------------------------

ARTICLE IV - GENERAL PROVISIONS RELATING TO AWARDS




 

4.1

Authority to Grant Awards. The Committee may grant to those Eligible Persons of
the Company or any of its Affiliates, as it shall from time to time determine,
Awards under the terms and conditions of this Plan. The Committee shall
determine subject only to any applicable limitations set out in this Plan, the
number of shares of Stock to be covered by any Award to be granted to an
Eligible Person.




 

4.2

Dedicated Shares. The total number of shares of Stock with respect to which
Awards may be granted under the Plan shall be 6,000,000 shares. The shares may
be treasury shares or authorized but unissued shares. The number of shares
stated in this Section 4.2 shall be subject to adjustment in accordance with the
provisions of Section 4.5. In the event that any outstanding Award shall expire
or terminate for any reason or any Award is surrendered, the shares of Stock
allocable to the unexercised portion of that Award may again be subject to an
Award under the Plan.




 

4.3

Non-transferability. Awards shall not be transferable by the Eligible Person
otherwise than by will or under the laws of descent and distribution, or
pursuant to a qualified domestic relations order (as defined by the Code or the
rules thereunder), and shall be exercisable, during the Eligible Person’s
lifetime, only by him or a transferee permitted by this Section 4. Any attempt
to transfer an Award other than under the terms of the Plan and the Agreement
shall terminate the Award and all rights of the Eligible Person to that Award.




 

4.4

Requirements of Law. The Company shall not be required to sell or issue any
Stock under any Award if issuing that Stock would constitute or result in a
violation by the Eligible Person or the Company of any provision of any law,
statute, or regulation of any governmental authority. Specifically, in
connection with any applicable statute or regulation relating to the
registration of securities, upon exercise of any Option or pursuant to any
Award, the Company shall not be required to issue any Stock unless the Committee
has received evidence satisfactory to it to the effect that the holder of that
Option or Award will not transfer the Stock except in accordance with applicable
law, including receipt of an opinion of counsel satisfactory to the Company to
the effect that any proposed transfer complies with applicable law. The
determination by the Committee on this matter shall be final, binding, and
conclusive. The Company may, but shall in no event be obligated to, register any
Stock covered by this Plan pursuant to applicable securities laws of any country
or any political subdivision. In the event the Stock issuable on exercise of an
Option or pursuant to an Award is not registered, the Company may imprint on the
certificate evidencing the Stock any legend that counsel for the Company
considers necessary or advisable to comply with applicable law. The Company
shall not be obligated to take any other affirmative action in order to cause
the exercise of an Option or vesting under an Award, or the issuance of shares
pursuant thereto, to comply with any law or regulation of any governmental
authority.




 

4.5

Changes in the Company’s Capital Structure.




 

(a)

The existence of outstanding Options or Awards shall not affect in any way the
right or power of the Company or its stockholders to make or authorize any or
all adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business, or any merger or consolidation of
the Company, or any issue of bonds, debentures, preferred or prior preference
stock ahead of or affecting the Stock or its rights, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise. If the Company shall effect a subdivision or
consolidation of shares or other capital readjustment, the payment of a Stock
dividend, or other increase or reduction of the number of shares of the Stock
outstanding, without receiving compensation for it in money, services or
property, then (a) the number, class, and per share price of shares of Stock
subject to outstanding Options under this Plan shall be appropriately adjusted
in such a manner as to entitle an Eligible Person to receive upon exercise of an
Option, for the same aggregate cash consideration, the equivalent total number
and class of shares he would have received had he exercised his Option in full
immediately prior to the event requiring the adjustment; and (b) the number and
class of shares of Stock then reserved to be issued under the Plan shall be
adjusted by substituting for the total number and class of shares of Stock then
reserved, that number and class of shares of Stock that would have been received
by the owner of an equal number of outstanding shares of each class of Stock as
the result of the event requiring the adjustment.




 

(b)

If the Company is merged or consolidated with another corporation and the
Company is not the surviving corporation, or if the Company is liquidated or
sells or otherwise disposes of substantially all its assets while unexercised
Options remain outstanding under this Plan (each of the foregoing referred to as
a “Corporate Transaction”):





Page 3




--------------------------------------------------------------------------------



(i)

Subject to the provisions of clause (ii) below, in the event of such a Corporate
Transaction, any unexercised Options shall automatically accelerate so that they
shall, immediately prior to the specified effective date for the Corporate
Transaction become 100% vested and exercisable; provided, however, that any
unexercised Options shall not accelerate if and to the extent such Option is, in
connection with the Corporate Transaction, either to be assumed by the successor
corporation or parent thereof (the “Successor Corporation”) or to be replaced
with a comparable award for the purchase of shares of the capital stock of the
Successor Corporation. Whether or not any unexercised Option is assumed or
replaced shall be determined by the Company and the Successor Corporation in
connection with the Corporate Transaction. The Board of Directors shall make the
determination of what constitutes a comparable award to the unexercised Option,
and its determination shall be conclusive and binding. The unexercised Option
shall terminate and cease to remain outstanding immediately following the
consummation of the Corporate Transaction, except to the extent assumed by the
Successor Corporation.




(ii)

All outstanding Options may be canceled by the Board of Directors as of the
effective date of any Corporate Transaction, if (i) notice of cancellation shall
be given to each holder of an Option and (ii) each holder of an Option shall
have the right to exercise that Option in full (without regard to any
limitations set out in or imposed under this Plan or the Option Agreement
granting that Option) during a period set by the Board of Directors preceding
the effective date of the merger, consolidation, liquidation, sale, or other
disposition and, if in the event all outstanding Options may not be exercised in
full under applicable securities laws without registration of the shares of
Stock issuable on exercise of the Options, the Board of Directors may limit the
exercise of the Options to the number of shares of Stock, if any, as may be
issued without registration. The method of choosing which Options may be
exercised, and the number of shares of Stock for which Options may be exercised,
shall be solely within the discretion of the Board of Directors.




 

(c)

After a merger of one or more corporations into the Company or after a
consolidation of the Company and one or more corporations in which the Company
shall be the surviving corporation, each Eligible Person shall be entitled to
have his Restricted Stock and shares earned under a Performance Stock Award
appropriately adjusted based on the manner the Stock was adjusted under the
terms of the agreement of merger or consolidation.




(d)

In each situation described in this Section 4.5, the Committee will make similar
adjustments, as appropriate, in outstanding Stock Appreciation Rights.




(e)

The issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, for cash or property, or for
labor or services either upon direct sale or upon the exercise of rights or
warrants to subscribe for them, or upon conversion of shares or obligations of
the Company convertible into shares or other securities, shall not affect, and
no adjustment by reason of such issuance shall be made with respect to, the
number, class, or price of shares of Stock then subject to outstanding Awards.




4.6

Election under Section 83(b) of the Code. No Employee shall exercise the
election permitted under Section 83(b) of the Code without written approval of
the Committee. Any Employee doing so shall forfeit all Awards issued to him
under this Plan.




ARTICLE V - OPTIONS AND STOCK APPRECIATION RIGHTS




 

5.1

Type of Option. The Committee shall specify at the time of grant whether a given
Option shall constitute an Incentive Option or a Nonqualified Option. Incentive
Stock Options may only be granted to Employees.




5.2

Option Exercise Price. The price at which Stock may be purchased under an
Incentive Option shall not be less than the greater of: (a) 100% of the Fair
Market Value of the shares of Stock on the date the Option is granted or (b) the
aggregate par value of the shares of Stock on the date the Option is granted.
The Committee in its discretion may provide that the price at which shares of
Stock may be purchased under an Incentive Option shall be more than 100% of Fair
Market Value. In the case of any 10% Stockholder, the price at which shares of
Stock may be purchased under an Incentive Option shall not be less than 110% of
the Fair Market Value of the Stock on the date the Incentive Option is granted.
The price at which shares of Stock may be purchased under a Nonqualified Option
shall be such price as shall be determined by the Committee in its sole
discretion but in no event lower than the par value of the shares of Stock on
the date the Option is granted.




5.3

Duration of Options and SARS. No Option or SAR shall be exercisable after the
expiration of ten (10) years from the date the Option or SAR is granted. In the
case of a 10% Stockholder, no Incentive Option shall be exercisable after the
expiration of five years from the date the Incentive Option is granted.





Page 4




--------------------------------------------------------------------------------



5.4

Amount Exercisable -- Incentive Options. Each Option may be exercised from time
to time, in whole or in part, in the manner and subject to the conditions the
Committee, in its sole discretion, may provide in the Option Agreement, as long
as the Option is valid and outstanding. To the extent that the aggregate Fair
Market Value (determined as of the time an Incentive Option is granted) of the
Stock with respect to which Incentive Options first become exercisable by the
optionee during any calendar year (under this Plan and any other incentive stock
option plan(s) of the Company or any Affiliate) exceeds $100,000, the portion in
excess of $100,000 of the Incentive Option shall be treated as a Nonqualified
Option. In making this determination, Incentive Options shall be taken into
account in the order in which they were granted.




5.5

Exercise of Options. Each Option shall be exercised by the delivery of written
notice to the Committee setting forth the number of shares of Stock with respect
to which the Option is to be exercised, together with:




 

(a)

cash, certified check, bank draft, or postal or express money order payable to
the order of the Company for an amount equal to the option price of the shares;




(b)

stock at its Fair Market Value on the date of exercise (if approved in advance
in writing by the Committee);




 

(c)

an election to make a cashless exercise through a registered broker-dealer (if
approved in advance in writing by the Committee);




(d)

an election to have shares of Stock, which otherwise would be issued on
exercise, withheld in payment of the exercise price (if approved in advance in
writing by the Committee); and/or




(e)

any other form of payment which is acceptable to the Committee, including
without limitation, payment in the form of a promissory note, and specifying the
address to which the certificates for the shares are to be mailed.




As promptly as practicable after receipt of written notification and payment,
the Company shall deliver to the Eligible Person certificates for the number of
shares with respect to which the Option has been exercised, issued in the
Eligible Person’s name. If shares of Stock are used in payment, the aggregate
Fair Market Value of the shares of Stock tendered must be equal to or less than
the aggregate exercise price of the shares being purchased upon exercise of the
Option, and any difference must be paid by cash, certified check, bank draft, or
postal or express money order payable to the order of the Company. Delivery of
the shares shall be deemed effected for all purposes when a stock transfer agent
of the Company shall have deposited the certificates in the United States mail,
addressed to the Eligible Person, at the address specified by the Eligible
Person.




Whenever an Option is exercised by exchanging shares of Stock owned by the
Eligible Person, the Eligible Person shall deliver to the Company certificates
registered in the name of the Eligible Person representing a number of shares of
Stock legally and beneficially owned by the Eligible Person, free of all liens,
claims, and encumbrances of every kind, accompanied by stock powers duly
endorsed in blank by the record holder of the shares represented by the
certificates (with signature guaranteed by a commercial bank or trust company or
by a brokerage firm having a membership on a registered national stock
exchange). The delivery of certificates upon the exercise of Options is subject
to the condition that the person exercising the Option provides the Company with
the information the Company might reasonably request pertaining to exercise,
sale or other disposition.




5.6

Stock Appreciation Rights. All Eligible Persons shall be eligible to receive
Stock Appreciation Rights. The Committee shall determine the SAR to be awarded
from time to time to any Eligible Person. The grant of a SAR to be awarded from
time to time shall neither entitle such person to, nor disqualify such person
from, participation in any other grant of awards by the Company, whether under
this Plan or any other plan of the Company. If granted as a stand-alone SAR
Award, the terms of the Award shall be provided in a Stock Appreciation Rights
Agreement.




5.7

Stock Appreciation Rights in Tandem with Options. Stock Appreciation Rights may,
at the discretion of the Committee, be included in each Option granted under the
Plan to permit the holder of an Option to surrender that Option, or a portion of
the part which is then exercisable, and receive in exchange, upon the conditions
and limitations set by the Committee, an amount equal to the excess of the Fair
Market Value of the Stock covered by the Option, or the portion of it that was
surrendered, determined as of the date of surrender, over the aggregate exercise
price of the Stock. In the event of the surrender of an Option, or a portion of
it, to exercise the Stock Appreciation Rights, the shares represented by the
Option or that part of it which is surrendered, shall not be available for
reissuance under the Plan. Each Stock Appreciation Right issued in tandem with
an Option (a) will expire not later than the expiration of the underlying
Option, (b) may be for no more than 100% of the difference between the exercise
price of the underlying Option and the Fair Market Value of a share of Stock at
the time the Stock Appreciation Right is exercised, (c) is transferable only
when the underlying Option is transferable, and under the same conditions, and
(d) may be exercised only when the underlying Option is eligible to be
exercised.





--------------------------------------------------------------------------------



5.8

Conditions of Stock Appreciation Rights. All Stock Appreciation Rights shall be
subject to such terms, conditions, restrictions or limitations as the Committee
deems appropriate, including by way of illustration but not by way of
limitation, restrictions on transferability, requirement of continued
employment, individual performance, financial performance of the Company, or
payment of any applicable employment or withholding taxes.




5.9

Payment of Stock Appreciation Rights. The amount of payment to which the
Eligible Person who reserves an SAR shall be entitled upon the exercise of each
SAR shall be equal to the amount, if any by which the Fair Market Value of the
specified shares of Stock on the exercise date exceeds the Fair Market Value of
the specified shares of Stock on the date of grant of the SAR. The SAR shall be
paid in either cash or Stock, as determined in the discretion of the Committee
as set forth in the SAR agreement. If the payment is in Stock, the number of
shares to be paid shall be determined by dividing the amount of such payment by
the Fair Market Value of Stock on the exercise date of such SAR.




5.10

Exercise on Termination of Employment. Unless it is expressly provided otherwise
in the Option or SAR agreement, Options and SAR’s granted to Employees shall
terminate three months after severance of employment of the Employee from the
Company and all Affiliates for any reason, with or without Cause (defined
below), other than death, retirement under the then established rules of the
Company, or severance for disability. The Committee shall determine whether
authorized leave of absence or absence on military or government service shall
constitute severance of the employment of the Employee at that time.
Notwithstanding anything contained herein, no Option or SAR may be exercised
after termination of employment for any reason (whether by death, disability,
retirement or otherwise) if it has not vested as at the date of termination of
employment. Cause shall mean any of the following: (A) conviction of a crime
(including conviction on a nolo contendere plea) involving a felony or
dishonesty, or moral turpitude; (B) deliberate and continual refusal to perform
employment duties reasonably requested by the Company or an affiliate after
thirty (30) days’ written notice by certified mail of such failure to perform,
specifying that the failure constitutes cause (other than as a result of
vacation, sickness, illness or injury); (C) fraud or embezzlement as determined
by an independent certified public accountant firm; or (D) gross misconduct or
gross negligence in connection with the business of the Company or an affiliate
which has substantial effect on the Company or the affiliate.




 

5.11

Death. If, before the expiration of an Option or SAR, the Eligible Person,
whether in the employ of the Company or after he has retired or was severed for
disability, or otherwise dies, the Option or SAR may be exercised until the
earlier of the Option’s or SAR’s expiration date or six months following the
date of his death, unless it is expressly provided otherwise in the Option or
SAR agreement. After the death of the Eligible Person, his executors,
administrators, or any persons to whom his Option or SAR may be transferred by
will or by the laws of descent and distribution shall have the right, at any
time prior to the Option’s or SAR’s expiration or termination, whichever is
earlier, to exercise it, to the extent to which he was entitled to exercise it
immediately prior to his death, unless it is expressly provided otherwise in the
Option or SAR’s agreement.




5.12

Retirement. Unless it is expressly provided otherwise in the Option Agreement,
before the expiration of an Option or SAR, the Employee shall be retired in good
standing from the employ of the Company under the then established rules of the
Company, the Option or SAR may be exercised until the earlier of the Option’s or
SAR’s expiration date or three months following the date of his retirement,
unless it is expressly provided otherwise in the Option or SAR agreement.




5.13

Disability. If, before the expiration of an Option or SAR, the Employee shall be
severed from the employ of the Company for disability, the Option or SAR shall
terminate on the earlier of the Option’s or SAR’s expiration date or six months
after the date he was severed because of disability, unless it is expressly
provided otherwise in the Option or SAR agreement.




5.14

Substitution Options. Options may be granted under this Plan from time to time
in substitution for stock options held by employees of other corporations who
are about to become employees of or affiliated with the Company or any Affiliate
as the result of a merger or consolidation of the employing corporation with the
Company or any Affiliate, or the acquisition by the Company or any Affiliate of
the assets of the employing corporation, or the acquisition by the Company or
any Affiliate of stock of the employing corporation as the result of which it
becomes an Affiliate of the Company. The terms and conditions of the substitute
Options granted may vary from the terms and conditions set out in this Plan to
the extent the Committee, at the time of grant, may deem appropriate to conform,
in whole or in part, to the provisions of the stock options in substitution for
which they are granted.





Page 6




--------------------------------------------------------------------------------



5.15

Reload Options. Without in any way limiting the authority of the Board of
Directors or Committee to make or not to make grants of Options hereunder, the
Board of Directors or Committee shall have the authority (but not an obligation)
to include as part of any Option Agreement a provision entitling the Eligible
Person to a further Option (a “Reload Option”) in the event the Eligible Person
exercises the Option evidenced by the Option Agreement, in whole or in part, by
surrendering other shares of Stock in accordance with this Plan and the terms
and conditions of the Option Agreement. Any such Reload Option (a) shall be for
a number of shares equal to the number of shares surrendered as part or all of
the exercise price of such Option; (b) shall have an expiration date which is
the greater of (i) the same expiration date of the Option the exercise of which
gave rise to such Reload Option or (ii) one year from the date of grant of the
Reload Option; and (c) shall have an exercise price which is equal to one
hundred percent (100%) of the Fair Market Value of the Stock subject to the
Reload Option on the date of exercise of the original Option. Notwithstanding
the foregoing, a Reload Option which is an Incentive Option and which is granted
to a 10% Stockholder, shall have an exercise price which is equal to one hundred
ten percent (110%) of the Fair Market Value of the Stock subject to the Reload
Option on the date of exercise of the original Option and shall have a term
which is no longer than five (5) years.




Any such Reload Option may be an Incentive Option or a Nonqualified Option, as
the Board of Directors or Committee may designate at the time of the grant of
the original Option; provided, however, that the designation of any Reload
Option as an Incentive Option shall be subject to the provisions of the Code.
There shall be no Reload Options on a Reload Option. Any such Reload Option
shall be subject to the availability of sufficient shares under Section 4.2
herein and shall be subject to such other terms and conditions as the Board of
Directors or Committee may determine which are not inconsistent with the express
provisions of the Plan regarding the terms of Options.




5.16

No Rights as Stockholder. No Eligible Person shall have any rights as a
stockholder with respect to Stock covered by his Option until the date a stock
certificate is issued for the Stock.




ARTICLE VI - AWARDS




6.1

Restricted Stock Awards. The Committee may issue shares of Stock to an Eligible
Person subject to the terms of a Restricted Stock Agreement. The Restricted
Stock may be issued for no payment by the Eligible Person or for a payment below
the Fair Market Value on the date of grant. Restricted Stock shall be subject to
restrictions as to sale, transfer, alienation, pledge or other encumbrance and
generally will be subject to vesting over a period of time specified in the
Restricted Stock Agreement. The Committee shall determine the period of vesting,
the number of shares, the price, if any, of Stock included in a Restricted Stock
Award, and the other terms and provisions which are included in a Restricted
Stock Agreement.




6.2

Restrictions. Restricted Stock shall be subject to the terms and conditions as
determined by the Committee, including without limitation, any or all of the
following:

 

(a)

a prohibition against the sale, transfer, alienation, pledge, or other
encumbrance of the shares of Restricted Stock, such prohibition to lapse (i) at
such time or times as the Committee shall determine (whether in annual or more
frequent installments, at the time of the death, disability, or retirement of
the holder of such shares, or otherwise);




(b)

a requirement that the holder of shares of Restricted Stock forfeit, or in the
case of shares sold to an Eligible Person, resell back to the Company at his
cost, all or a part of such shares in the event of termination of the Eligible
Person’s employment during any period in which the shares remain subject to
restrictions;




(c)

a prohibition against employment of the holder of Restricted Stock by any
competitor of the Company or its Affiliates, or against such holder’s
dissemination of any secret or confidential information belonging to the Company
or an Affiliate;




(d)

unless stated otherwise in the Restricted Stock Agreement, (i) if restrictions
remain at the time of severance of employment with the Company and all
Affiliates, other than for reason of disability or death, the Restricted Stock
shall be forfeited; and (ii) if severance of employment is by reason of
disability or death, the restrictions on the shares shall lapse and the Eligible
Person or his heirs or estate shall be 100% vested in the shares subject to the
Restricted Stock Agreement.

 

6.3

Stock Certificate. Shares of Restricted Stock shall be registered in the name of
the Eligible Person receiving the Restricted Stock Award and deposited, together
with a stock power endorsed in blank, with the Company. Each such certificate
shall bear a legend in substantially the following form:




“The transferability of this certificate and the shares of Stock represented by
it is restricted by and subject to the terms and conditions (including
conditions of forfeiture) contained in the Radiant Oil & Gas, Inc. 2010 Stock
Option Plan, and an agreement entered into between the registered owner and the
Company. A copy of the Plan and agreement is on file in the office of the
Secretary of the Company.”





Page 7




--------------------------------------------------------------------------------



6.4

Rights as Stockholder. Subject to the terms and conditions of the Plan, each
Eligible Person receiving a certificate for Restricted Stock shall have all the
rights of a stockholder with respect to the shares of Stock included in the
Restricted Stock Award during any period in which such shares are subject to
forfeiture and restrictions on transfer, including without limitation, the right
to vote such shares. Dividends paid with respect to shares of Restricted Stock
in cash or property other than Stock in the Company or rights to acquire stock
in the Company shall be paid to the Eligible Person currently. Dividends paid in
Stock in the Company or rights to acquire Stock in the Company shall be added to
and become a part of the Restricted Stock.




6.5

Lapse of Restrictions. At the end of the time period during which any shares of
Restricted Stock are subject to forfeiture and restrictions on sale, transfer,
alienation, pledge, or other encumbrance, such shares shall vest and will be
delivered in a certificate, free of all restrictions, to the Eligible Person or
to the Eligible Person’s legal representative, beneficiary or heir; provided the
certificate shall bear such legend, if any, as the Committee determines is
reasonably required by applicable law. By accepting a Stock Award and executing
a Restricted Stock Agreement, the Eligible Person agrees to remit when due any
federal and state income and employment taxes required to be withheld.




6.6

Restriction Period. No Restricted Stock Award may provide for restrictions
continuing beyond ten (10) years from the date of grant.




6.7

Award of Stock. The Committee may award shares of Stock, without any cash
payment for such shares or without any restrictions, to designated Eligible
Persons for services rendered to the Company. The Stock may be awarded at, above
or below the Fair Market Value on the date of grant. The designation of a Stock
Award shall be made by the Committee in writing at any time after such Eligible
Person has provided value to the Company (or within such period as permitted by
IRS regulations). The Committee reserves the right to make adjustments in the
amount of an Award if in its discretion unforeseen events make such adjustment
appropriate.




ARTICLE VII - PERFORMANCE STOCK AWARDS




7.1

Award of Performance Stock. The Committee may award shares of Stock, without any
payment for such shares, to designated Eligible Persons if specified performance
goals established by the Committee are satisfied. The terms and provisions
herein relating to these performance-based awards are intended to satisfy
Section 162(m) of the Code and regulations issued thereunder. The designation of
an employee eligible for a specific Performance Stock Award shall be made by the
Committee in writing prior to the beginning of the period for which the
performance is measured (or within such period as permitted by IRS regulations).
The Committee shall establish the maximum number of shares of Stock to be issued
to a designated Employee if the performance goal or goals are met. The Committee
reserves the right to make downward adjustments in the maximum amount of an
Award if in its discretion unforeseen events make such adjustment appropriate.




7.2

Performance Goals. Performance goals determined by the Committee may be based on
specified increases in cash flow; net profits; Stock price; Company, segment, or
Affiliate sales; market share; earnings per share; return on assets; and/or
return on stockholders’ equity.




7.3

Eligibility. The employees eligible for Performance Stock Awards are the senior
officers (i.e., chief executive officer, president, vice presidents, secretary,
treasurer, and similar positions) of the Company and its Affiliates, and such
other employees of the Company and its Affiliates as may be designated by the
Committee.




7.4

Certificate of Performance. The Committee must certify in writing that a
performance goal has been attained prior to issuance of any certificate for a
Performance Stock Award to any Employee. If the Committee certifies the
entitlement of an Employee to the Performance Stock Award, the certificate will
be issued to the Employee as soon as administratively practicable, and subject
to other applicable provisions of the Plan, including but not limited to, all
legal requirements and tax withholding. However, payment may be made in shares
of Stock, in cash, or partly in cash and partly in shares of Stock, as the
Committee shall decide in its sole discretion. If a cash payment is made in lieu
of shares of Stock, the number of shares represented by such payment shall not
be available for subsequent issuance under this Plan.




ARTICLE VIII - ADMINISTRATION




The Committee shall administer the Plan. All questions of interpretation and
application of the Plan and Awards shall be subject to the determination of the
Committee. A majority of the members of the Committee shall constitute a quorum.
All determinations of the Committee shall be made by a majority of its members.
Any decision or determination reduced to writing and signed by a majority of the
members shall be as effective as if it had been made by a majority vote at a
meeting properly called and held. This Plan shall be administered in such a
manner as to permit the Options, which are designated to be Incentive Options,
to qualify as Incentive Options. In carrying out its authority under this Plan,
the Committee shall have full and final authority and discretion, including but
not limited to the following rights, powers and authorities, to:








Page 8




--------------------------------------------------------------------------------



(a)

determine the Eligible Persons to whom and the time or times at which Options or
Awards will be made;




 

(b)

determine the number of shares and the purchase price of Stock covered in each
Option or Award, subject to the terms of the Plan;

 

(c)

determine the terms, provisions, and conditions of each Option and Award, which
need not be identical;




(d)

accelerate the time at which any outstanding Option or SAR may be exercised, or
Restricted Stock Award will vest;




(e)

define the effect, if any, on an Option or Award of the death, disability,
retirement, or termination of employment of the Employee;




(f)

prescribe, amend and rescind rules and regulations relating to administration of
the Plan; and




(g)

make all other determinations and take all other actions deemed necessary,
appropriate, or advisable for the proper administration of this Plan.




The actions of the Committee in exercising all of the rights, powers, and
authorities set out in this Article and all other Articles of this Plan, when
performed in good faith and in its sole judgment, shall be final, conclusive and
binding on all parties.




ARTICLE IX - AMENDMENT OR TERMINATION OF PLAN




The Board of Directors of the Company may amend, terminate or suspend this Plan
at any time, in its sole and absolute discretion; provided, however, that to the
extent required to qualify this Plan under Rule 16b-3 promulgated under Section
16 of the Securities Exchange Act of 1934, as amended, no amendment that would
(a) materially increase the number of shares of Stock that may be issued under
this Plan, (b) materially modify the requirements as to eligibility for
participation in this Plan, or (c) otherwise materially increase the benefits
accruing to participants under this Plan, shall be made without the approval of
the Company’s stockholders; provided further, however, that to the extent
required to maintain the status of any Incentive Option under the Code, no
amendment that would (a) change the aggregate number of shares of Stock which
may be issued under Incentive Options, (b) change the class of employees
eligible to receive Incentive Options, or (c) decrease the Option price for
Incentive Options below the Fair Market Value of the Stock at the time it is
granted, shall be made without the approval of the Company’s stockholders.
Subject to the preceding sentence, the Board of Directors shall have the power
to make any changes in the Plan and in the regulations and administrative
provisions under it or in any outstanding Incentive Option as in the opinion of
counsel for the Company may be necessary or appropriate from time to time to
enable any Incentive Option granted under this Plan to continue to qualify as an
incentive stock option or such other stock option as may be defined under the
Code so as to receive preferential federal income tax treatment.




ARTICLE X - MISCELLANEOUS




10.1

No Establishment of a Trust Fund. No property shall be set aside nor shall a
trust fund of any kind be established to secure the rights of any Eligible
Person under this Plan. All Eligible Persons shall at all times rely solely upon
the general credit of the Company for the payment of any benefit which becomes
payable under this Plan.




10.2

No Employment Obligation. The granting of any Option or Award shall not
constitute an employment contract, express or implied, nor impose upon the
Company or any Affiliate any obligation to employ or continue to employ any
Eligible Person. The right of the Company or any Affiliate to terminate the
employment of any person shall not be diminished or affected by reason of the
fact that an Option or Award has been granted to him.




10.3

Forfeiture. Notwithstanding any other provisions of this Plan, if the Committee
finds by a majority vote after full consideration of the facts that an Eligible
Person, before or after termination of his employment with the Company or an
Affiliate for any reason (a) committed or engaged in fraud, embezzlement, theft,
commission of a felony, or proven dishonesty in the course of his employment by
the Company or an Affiliate, which conduct damaged the Company or Affiliate, or
disclosed trade secrets of the Company or an Affiliate, or (b) participated,
engaged in or had a material, financial, or other interest, whether as an
employee, officer, director, consultant, contractor, stockholder, owner, or
otherwise, in any commercial endeavor in the United States which is competitive
with the business of the Company or an Affiliate without the written consent of
the Company or Affiliate, the Eligible Person shall forfeit all outstanding
Options and all outstanding Awards, and including all exercised Options and
other situations pursuant to which the Company has not yet delivered a stock
certificate. Clause (b) shall not be deemed to have been violated solely by
reason of the Eligible Person’s ownership of stock or securities of any publicly
owned corporation, if that ownership does not result in effective control of the
corporation.





Page 9




--------------------------------------------------------------------------------

The decision of the Committee as to the cause of an Employee’s discharge, the
damage done to the Company or an Affiliate, and the extent of an Eligible
Person’s competitive activity shall be final. No decision of the Committee,
however, shall affect the finality of the discharge of the Employee by the
Company or an Affiliate in any manner.




10.4

Tax Withholding. The Company or any Affiliate shall be entitled to deduct from
other compensation payable to each Eligible Person any sums required by federal,
state, or local tax law to be withheld with respect to the grant or exercise of
an Option or SAR, lapse of restrictions on Restricted Stock, or award of
Performance Stock. In the alternative, the Company may require the Eligible
Person (or other person exercising the Option, SAR or receiving the Stock) to
pay the sum directly to the employer corporation. If the Eligible Person (or
other person exercising the Option or SAR or receiving the Stock) is required to
pay the sum directly, payment in cash or by check of such sums for taxes shall
be delivered within 10 days after the date of exercise or lapse of restrictions.
The Company shall have no obligation upon exercise of any Option or lapse of
restrictions on Stock until payment has been received, unless withholding (or
offset against a cash payment) as of or prior to the date of exercise or lapse
of restrictions is sufficient to cover all sums due with respect to that
exercise. The Company and its Affiliates shall not be obligated to advise an
Eligible Person of the existence of the tax or the amount which the employer
corporation will be required to withhold.




10.5

Written Agreement or Course of Conduct. Each Option and Award shall be embodied
in a written agreement which shall be subject to the terms and conditions of
this Plan and shall be signed by the Eligible Person and by a member of the
Committee on behalf of the Committee and the Company or an executive officer of
the Company, other than the Eligible Person, on behalf of the Company. The
agreement may contain any other provisions that the Committee in its discretion
shall deem advisable which are not inconsistent with the terms of this Plan.
Notwithstanding the foregoing, a written agreement is not required if the Option
or Award is granted in the ordinary course of conduct of the business and the
Company has sufficient accounting records reflecting the services rendered in
connection with the grant.




10.6

Indemnification of the Committee and the Board of Directors. With respect to
administration of this Plan, the Company shall indemnify each present and future
member of the Committee and the Board of Directors against, and each member of
the Committee and the Board of Directors shall be entitled without further act
on his part to indemnity from the Company for, all expenses (including
attorney’s fees, the amount of judgments, and the amount of approved settlements
made with a view to the curtailment of costs of litigation, other than amounts
paid to the Company itself) reasonably incurred by him in connection with or
arising out of any action, suit, or proceeding in which he may be involved by
reason of his being or having been a member of the Committee and/or the Board of
Directors, whether or not he continues to be a member of the Committee and/or
the Board of Directors at the time of incurring the expenses, including, without
limitation, matters as to which he shall be finally adjudged in any action, suit
or proceeding to have been found to have been negligent in the performance of
his duty as a member of the Committee or the Board of Directors. However, this
indemnity shall not include any expenses incurred by any member of the Committee
and/or the Board of Directors in respect of matters as to which he shall be
finally adjudged in any action, suit or proceeding to have been guilty of gross
negligence or willful misconduct in the performance of his duty as a member of
the Committee and the Board of Directors. In addition, no right of
indemnification under this Plan shall be available to or enforceable by any
member of the Committee and the Board of Directors unless, within 60 days after
institution of any action, suit or proceeding, he shall have offered the
Company, in writing, the opportunity to handle and defend same at its own
expense. This right of indemnification shall inure to the benefit of the heirs,
executors or administrators of each member of the Committee and the Board of
Directors and shall be in addition to all other rights to which a member of the
Committee and the Board of Directors may be entitled as a matter of law,
contract, or otherwise.




10.7

Gender. If the context requires, words of one gender when used in this Plan
shall include the others and words used in the singular or plural shall include
the other.




10.8

Headings. Headings of Articles and Sections are included for convenience of
reference only and do not constitute part of the Plan and shall not be used in
construing the terms of the Plan.




10.9

Other Compensation Plans. The adoption of this Plan shall not affect any other
stock option, incentive or other compensation or benefit plans in effect for the
Company or any Affiliate, nor shall the Plan preclude the Company from
establishing any other forms of incentive or other compensation for employees of
the Company or any Affiliate.




 

10.10

Other Options or Awards. The grant of an Option or Award shall not confer upon
the Eligible Person the right to receive any future or other Options or Awards
under this Plan, whether or not Options or Awards may be granted to similarly
situated Eligible Persons, or the right to receive future Options or Awards upon
the same terms or conditions as previously granted.




 

10.11

Governing Law. The provisions of this Plan shall be construed, administered, and
governed under the laws of the State of Texas.








Page 10


